Title: To Thomas Jefferson from David Bailie Warden, 20 July 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir,
                     Paris, 20th July, 1808.
                  
                  Being informed that Mr Skipwith is about to return to the United States, and presuming that if war should not break out between them and France, some person will be appointed to occupy the same functions, I take the liberty of requesting you to name me his Successor. Tho’ I have not the honor of being personally known to you, General Armstrong, and my friends who have visited you at Washington, may have communicated to you something of my character. It would be immodest, as it would be useless to speak of my acquirements. I shall only say, that if you should think me fitted for that situation I shall labor to merit your approbation, and that of the Citizens of the United States by a faithful discharge of the duties of my employment. In asking this favor, I cannot disguise that one object, I have in view, is my improvement in Chemistry, and other branches of Science; but these pursuits shall at no time interfere with my duties as Consul. I have neither fortune, nor profession, and if you should be pleased to favor my views, by giving me this place, or any similar one, you will confer great obligations, on your very obedt and very humble Servt
                  
                     D. B. Warden 
                     
                  
               